DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 7/5/22 has been accepted and entered. Accordingly, claims 26-27, 36-37, 39-40 and 42-45 are amended. 

Claim Rejections - 35 USC § 112

The rejection of claims 26-27, 29-33, 36-37, 39-40, and 42-49 under 112(a) and 112(b) have been withdrawn as a result of the amendment. 


Claim Rejections - 35 USC § 101

The rejection of claims 26-27, 29-33, 36-37 and 39-40 and 42-49 under 35 U.S.C. 101 has been withdrawn as a result of the amendment. 

Allowable Subject Matter
Claims 26-27, 29-33, 36-37, 39-40, and 42-49 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A connected and automated vehicle highway (CAVH) system comprising: 
a vehicle subsystem comprising a vehicle having an onboard unit (OBU), wherein said vehicle subsystem operates at a vehicle intelligence level V; and 
an intelligent roadside infrastructure system (IRIS) comprising a hierarchy of traffic control units (TCU), traffic control centers (TCC), and roadside units (RSU); 
wherein said IRIS operates at an infrastructure intelligence level I, wherein: 
said CAVH system provides: 
sensing; 
transportation behavior prediction and management; 
planning and decision making; and 
vehicle control; 
said TCU and/or TCC comprises control components (TCU/TCC control components) that generate time-sensitive vehicle control instructions and provide the vehicle control instructions to the OBU, 
wherein said vehicle control instructions comprise instructions for 
vehicle longitudinal and lateral position; 
vehicle speed, steering, and control; and 
said CAVH system operates at a system intelligence level S = 1, 2, 3, 4, or 5 during vehicle operation by: 
identifying the vehicle intelligence level V of said vehicle subsystem during vehicle operation and identifying the infrastructure intelligence level I of said IRIS during vehicle operation; and 
using the TCU/TCC control components to allocate functions and intelligence to the vehicle subsystem and to the IRIS to provide said CAVH system with system intelligence S so that the CAVH system manages the2Appl. No. 16/406,621PA TENT Reply Dated Jul 5, 2022Atty Docket No. CAVH-36356.202IRIS and the vehicles to facilitate vehicle operations and controls during vehicle operation” as recited in amended claim 1. 
With respect to claim 1, the best prior art, Moustafa, discloses a connected and automated vehicle highway system including roadside equipment, a connected vehicle and cloud based systems the provides sensing at roadside equipment or traffic lights and provides wherein the CAVH system can provide vehicle control (i.e., ¶¶ 259, 239, 221, 217). However, Moustafa fails to disclose the combination of various detailed and interrelated limitations recited above with functions executed in the order required by claim 1. For example, Moustafa fails to disclose the vehicle subsystem including an OBU “operates at intelligence level V” as defined by Applicant in the specification in combination with an IRIS system that must be a hierarchy of multiple TCUs, TCCs and RSUs (for example, Applicant shows the “hierarchy” in FIG. 4 shown below)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in combination with the requirement that the CAVH system provides 1) sensing, 2) transportation behavior prediction, 3) planning and decision making and 4) vehicle control, in combination with the TCU or the TCC include control components that generate time sensitive vehicle control instructions and must provide the vehicle control instructions to the OBU (i.e., the vehicle control instructions cannot be generated and provided by an RSU or within the vehicle itself) wherein the vehicle control instructions must include instructions for all of: 1) vehicle longitudinal position, 2) vehicle lateral position, 3) vehicle speed, 4) vehicle steering and 5) vehicle control, in combination with the TCU or TCC must allocate functions and intelligence to the vehicle subsystem and must allocate functions and intelligence to the IRIS in combination with the CAVH system must manage the IRIS and facilitate vehicle operations and controls during vehicle operation, in combination with wherein the CAVH system operates at a system intelligence level S, wherein S must be one of: 1, 2, 3, 4, or 5 during vehicle operation, as defined by Applicant in the specification in published specification ¶ 21 (“Sl: the system maintains a simple function for individual vehicle such as cruise control and passive safety function; the system detects the vehicle speed and distance; c) S2: the system behaves with individual intelligence and detects vehicle functioning status, vehicle acceleration, traffic sign and signal; individual vehicles make decisions based on their own information, and have partial driving automation complicated functions such as assisting the vehicle's adaptive cruise control, lane keeping, lane changing, and automatic parking; d) S3: the system integrates information between a group of vehicles, and behaves with ad-hoc intelligence with prediction capability, the system has intelligence for decision making for the group of vehicles and can handle complicated conditional automation driving tasks such as cooperative cruise control, vehicle platooning, vehicle passing intersection, merging, and diverging; e) S4: the system integrates driving behavior optimally within a partial network; the system detects and communicates detailed information within the partial network, and makes decisions based on both vehicle and transportation information within the network and handles high driving automation tasks such as passing signal corridors and provides optimal trajectory within a small transportation network; f) S5: vehicle automation and system traffic automation, wherein the system behaves optimally within a whole transportation network; the system detects and communicates detailed information within the large transportation network, and makes decisions based on all available information within the network; the system handles full driving automation tasks including individual vehicle task, transportation tasks, and coordinates all vehicles”) further wherein the CAVH system must operate at one of levels 1-5 by identifying vehicle intelligence level V during vehicle operation and identifying infrastructure level I of said IRIS during vehicle operation (i.e., because S = F(V, I), published spec. ¶ 22 and according to the S output resulting from the three dimensional graph in FIG. 2) wherein V (vehicle dimension) is defined by Applicant in the published specification in ¶ 19 (“vehicle dimension comprises the following levels of automation: a) AO: No automation functions; b) Al: Basic functions to assist a human driver controlling a vehicle; c) A2: Assists human driver controlling a vehicle for simple tasks and has basic sensing functions; d) A3: Functions to sense the environment in detail and in real-time, and can handle relative complicated driving task; e) A4: Functions to allow vehicles driving independently under limited conditions and sometimes with human drivers' backup; and f) A5: Functions to allow vehicles driving independently without human drivers' backup for all conditions” and I is defined by Applicant in the specification in published specification in ¶20 (“the infrastructure dimension
comprises the following levels of automation: a) IO: No functions; b) I1: Information collection and traffic management wherein the infrastructure provides primitive sensing functions in terms of aggregated traffic data collection and basic planning and decision making to support simple traffic management in low spatial and temporal resolution; c) I2: I2X and vehicle guidance for driving assistance, wherein, in
addition to functions provided in Il, the infrastructure realizes limited sensing functions for pavement condition detection and vehicle kinematics detection, such as lateral/ longitudinal position /speed/ acceleration, for a portion of traffic, in seconds or minutes; the infrastructure also provide traffic
information and vehicle control suggestion and instructions for the vehicle through I2X communication; d) I3: Dedicated lane automation, wherein the infrastructure provides individual vehicles with dynamics of surrounding vehicles and other objectives in milliseconds, and supports full automated driving on CAVH-compatible vehicle dedicated lanes; the infrastructure has limited transportation behavior prediction capability; I4: Scenario-specific automaton wherein the infrastructure provides detailed driving instructions for vehicles to realize full automation driving on certain scenarios/areas, such as locations such as predefined geo-fenced areas, where the traffic is mixed by CAVH compatible and non-compatible vehicles; essential vehicle based automation capability, such as emergency braking, is standing by as a backup system in case the infrastructure fails; and f) I5: Full infrastructure automation wherein infrastructure provides full control and management for individual vehicles for all scenarios and optimizes a whole network where the infrastructure is deployed; vehicle automation functionality is not necessary as a backup; full active safety functions are available”). 
In addition, there was no other prior art reference that taught, disclosed or suggested these combined set of features performed in the order required by claim 1, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667